ROGERS, Circuit Judge,
concurring in part and dissenting in part.
In this case, the district court found that Director Opalewski and ordinance officer Simakas were entitled to qualified immunity for their pre-condemnation actions, but denied them qualified immunity for flaws in the post-condemnation administrative procedures. Such a case comes close to being a paradigm case for qualified immunity.
The core underlying purpose of the official immunity doctrines is to encourage the vigorous enforcement of the law. See Gregoire v. Biddle, 177 F.2d 579, 581 (2d Cir.1949) (Learned Hand, J.). Vigorous enforcement of city procedures will certainly be deterred if officials may be subjected to individual capacity civil suits based on flaws in post hoc administrative procedures available to challenge their actions. Only in situations where the official is himself the person who denies the legally-required post hoc procedures is official immunity arguably not applicable. See Flatford v. City of Monroe, 17 F.3d 162, 169 (6th Cir.1994) (defendant, the city’s Director of Building and Safety, did not give adequate notice of available post-condemnation procedures); but see McGee v. Bauer, 956 F.2d 730 (7th Cir.1992) (holding that the ordinary building inspector who deemed a house uninhabitable was entitled to qualified immunity from a suit by the plaintiff alleging that the building inspector had failed to give adequate notice of the post-deprivation proceedings). In Flatford, the court noted that the individual defendant director was “not merely a building inspector but the highest official in the City’s Building Safety Department, vested with statutory duties of commencing proceedings against those responsible for dangerous structures.” Flatford, 17 F.3d at 169 n. 7.
In the instant case, there is not sufficient evidence that the asserted flaws in the post-condemnation procedure can be attributed to Simakas. Simakas, an ordinance officer, did not have the statutory *737authority to order the Fitzpatricks’ house condemned and was not responsible for the post-condemnation procedures that were in place. The simple act of informing the plaintiffs of the fee and the time of the next Demolition Board of Appeals meeting was not necessarily unreasonable and did not deny the plaintiffs a constitutionally valid post-condemnation procedure. The plaintiffs have not presented evidence that Simakas was responsible for any of the appeals procedures that the district court determined clearly violated the plaintiffs’ due process rights. Simakas should therefore be immune from the suit because he simply informed the Fitzpatricks of the post-condemnation proceedings, even if these proceedings were constitutionally deficient. There is insufficient evidence that Simakas had power to affect the Dearborn Height’s condemnation policy. Indeed, the district court noted that it was unclear regarding Simakas’s role. I would therefore reverse the denial of qualified immunity as to Simakas.
While the issue is close with respect to Opalewski, there is arguably sufficient evidence for a reasonable juror to conclude that defendant Opalewski was the policymaker who determined that the post-condemnation procedure would have the legal flaws challenged by plaintiffs. Opalewski, like the defendant in Flatford, was the Director of the Department of Building and Engineering. Unlike Simakas, Opalewski did have the authority to condemn buildings. Opalewski also instituted at least one policy that the Fitzpatricks have challenged — the policy of requiring inspections of condemned houses prior to a hearing and making this inspection report the subject of the hearing. While Opalewski may not have been responsible for every constitutionally deficient procedure in this case, there is sufficient evidence that he was responsible for some of the violations. Thus, the district court correctly denied him qualified immunity. I therefore concur with respect to defendant Opalewski.